Exhibit 10.3
Agreement
relating to Windrush Court,
Oxford
Dated          29 May, 2009

     
Matrix Portfolio No.1 Limited acting in its
capacity as General Partner of the Matrix
Portfolio No.1 Limited Partnership (1)
     
Oxford Real Estate Owner No 2 Limited (2)
   

 



--------------------------------------------------------------------------------



 



CONTENTS

              PAGE*
1. Definitions
    1    
2. Interpretation
    4    
3. Standard Conditions
    5    
4. Property and Price
    5    
5. Completion
    5    
6. Title
    5    
7. Matters affecting the Property
    6    
8. Representations
    7    
9. Transfer
    8    
10. Registration
    8    
11. Buyer as Seller’s agent and service of notices pending registration
    8    
12. VAT
    9    
13. Insurance
    9    
14. Apportionments
    9    
15. Management
    9    
16. Arrears
    10    
17. No sub-sale or assignment
    10    
18. Agreement as to environmental liabilities
    10    
19. Sold with information
    11    
20. Environmental indemnity
    11    
21. Capital Allowances
    11    
22. Confidentiality
    12    
23. Notices
    13  

 



--------------------------------------------------------------------------------



 



              PAGE*
24. Entire agreement
    13    
25. Governing law and jurisdiction
    14    
26. Limitation of Seller’s Liability
    14  

 

*   Page references provided in this Table of Contents refer solely to this
Exhibit 10.3 as provided in this Quarterly Report on Form 10-Q. The remainder of
this Exhibit 10.3 appears in the same form as the executed agreement.

 



--------------------------------------------------------------------------------



 



       DATE          29 May 2009
       PARTIES

(1)   MATRIX PORTFOLIO NO.1 LIMITED (company number 04308021) whose registered
office is at One Vine Street London W1J 0AH acting in its capacity as General
Partner of the Matrix Portfolio No.1 Limited Partnership (the “Seller”); and  
(2)   OXFORD REAL ESTATE OWNER NO 2 LIMITED (company number 6879455) whose
registered office is at Windrush Court, Watlington Road, Oxford, Oxfordshire OX4
6LT (the “Buyer”).       OPERATIVE PROVISIONS   1.   Definitions       In this
agreement except where a different interpretation is necessary in the context
the words and expressions set out below shall have the following meanings:

     
Actual Completion
  actual completion of the sale of the Property pursuant to this agreement and
“Date of Actual Completion” shall be interpreted accordingly
 
   
Ancillary Occupational Documents
  the documents ancillary to the Occupational Lease brief particulars of which
are set out in Part 2 of Schedule 3
 
   
Appropriate Person
  an “appropriate person” as defined in part IIA Environmental Protection Act
1990
 
   
Arrears
  rents or other monies which are due and receivable from the Occupational
Tenant at Actual Completion but which have not been received by the Seller
 
   
Buyer’s Solicitors
  Wragge & Co LLP of 55 Colmore Row, Birmingham B3 2AS (ref: 2011302/SJT/DXH1)
 
   
Completion Date
  29 May 2009
 
   
Deeds
  the deeds and documents brief particulars of which are set out in Schedule 2
 
   
Environment
  any and all organisms (including without limitation humans) ecosystems natural
or man-made buildings structures enclosures and other constructions and the
following media:

 



--------------------------------------------------------------------------------



 



     
 
 
(a)  air (including without limitation air within buildings structures
enclosures and other constructions above or below ground);
 
   
 
 
(b)  water (including without limitation territorial waters coastal and inland
waters surface and ground waters and waters in wells boreholes sewers and
drains); and
 
   
 
 
(c)  land (including without limitation surface land and sub-surface strata and
any land under seabeds or rivers wet lands or flood plains)
 
   
Environmental Authority
  any person or legal entity (whether statutory or non-statutory or governmental
or non-governmental) having regulatory authority under Environmental Law and/or
any court of law or tribunal
 
   
Environmental Costs
  the proper and reasonable costs incurred by any Environmental Authority in
carrying out any investigation assessment monitoring removal remedial or risk
mitigation works under Environmental Law
 
   
Environmental Law
  all EU national or local laws (both common law and statute law and civil and
criminal law) and all subordinate legislation and regulatory codes of practice
(including without limitation statutory instruments guidance notes circulars
directives decisions regulations treaties and conventions) and Environmental
Notices concerning the pollution or protection of the Environment or health and
safety
 
   
Environmental Notices
  any notice or requirement of any Environmental Authority made pursuant to
Environmental Law
 
   
Harm
  harm to the Environment and for the avoidance of doubt (but without
limitation) harm to the health of living organisms or other interference with
the ecological systems of which they form part and in the case of humans
includes offence caused to any senses and harm to property
 
   
Hazardous Substances
  any natural or artificial substance (whether in solid or liquid form or in the
form of a gas or vapour and whether alone or in combination with any other
substance) capable of causing Harm including (without limitation) vibration

2



--------------------------------------------------------------------------------



 



     
 
  noise electricity heat or other radiation
 
   
Insurance Policies
  the policy or policies of insurance relating to the Property brief particulars
of which have been disclosed to the Buyer
 
   
Interest Rate
  3 per cent per annum above the base rate from time to time of Barclays Bank
plc
 
   
Occupational Lease
  the lease brief particulars of which are set out in Part 1 of Schedule 3
including any document which is supplemental to it whether or not it is
expressly stated to be so and the Ancillary Occupational Documents
 
   
Occupational Tenant
  the tenant under any Occupational Lease
 
   
Official Copies
  official copies of the Registered Title as at 28 April 2009 at 12:00:32 and
12:02:53
 
   
Price
  Thirteen Million Seven Hundred Thousand pounds (£13,700,000)
 
   
Property
  the freehold property known as Windrush Court, Oxford and described in more
detail in Schedule 1
 
   
Registered Title
  the freehold interest registered at HM Land Registry under Title Numbers
ON164954 and ON79849
 
   
Seller’s Solicitors
  SJ Berwin LLP of 10 Queen Street Place London EC4R 1BE (ref: 128/1629/M6482)
 
   
Seller’s Solicitors’ Bank Account
  the Seller’s Solicitors’ bank account at Barclays Bank Plc Level 26 1
Churchill Place Canary Wharf London E14 5HP Account No: 10644994 Sort Code:
20-36-47
 
   
Seller’s Solicitors’ Replies
  the written replies given by the Seller’s Solicitors to the pre-contract
enquiries raised by the Buyer’s Solicitors
 
   
Standard Conditions
  the Standard Commercial Property Conditions (Second Edition) and a reference
to a numbered Standard Condition shall be construed accordingly
 
   
Statutory Guidance
  the statutory guidance issued under part IIA Environmental Protection Act 1990
 
   
VAT
  Value Added Tax as defined in the VAT Act 1994, as amended

3



--------------------------------------------------------------------------------



 



     
Working Day
  a day (other than a Saturday or Sunday) when banks generally are open for the
transaction of normal banking business in London

2.   Interpretation

  2.1   The clause, paragraph, Schedule and Annexure headings and the table of
contents used in this agreement are inserted for ease of reference only and
shall not affect construction.     2.2   The Schedules and Annexures to this
agreement are incorporated into this agreement. References in this agreement and
the Schedules to the parties, Schedules, Annexures and clauses are references
respectively to the parties, Schedules and Annexures to and clauses of this
agreement.     2.3   References to persons shall include bodies corporate,
unincorporated associations and partnerships, in each case whether or not having
a separate legal personality.     2.4   Except where the context specifically
requires otherwise, words importing one gender shall be treated as importing any
gender, words importing individuals shall be treated as importing corporations
and vice versa, words importing the singular shall be treated as importing the
plural and vice versa, and words importing the whole shall be treated as
including a reference to any part of the whole.     2.5   If any condition or
covenant contained in this agreement requires a party to it not to do an act or
thing it shall be a breach of any such condition or covenant to permit or suffer
such act or thing to be done.     2.6   Where a party consists of more than one
person covenants and obligations of that party shall be deemed to be made
jointly and severally.     2.7   References to statutory provisions, enactments
or EC Directives shall include references to any amendment, modification,
extension, consolidation, replacement or re-enactment of any such provision,
enactment or EC Directive (whether before or after the date of this agreement),
to any previous enactment which has been replaced or amended and to any
regulation, instrument or order or other subordinate legislation made under such
provision, enactment or EC Directive, except where expressly stated to the
contrary.     2.8   If any provision of this agreement is held to be invalid or
unenforceable by any judicial or other competent authority, all other provisions
of this agreement will remain in full force and effect and will not in any way
be impaired.     2.9   This agreement does not confer any rights on any person
or party other than the parties to this agreement pursuant to the Contracts
(Rights of Third Parties) Act 1999.

4



--------------------------------------------------------------------------------



 



3.   Standard Conditions

  3.1   The provisions of Part 1 of the Standard Conditions shall be deemed to
be incorporated in this agreement so far as they are not varied by or
inconsistent with the specific provisions of this agreement. The provisions of
Part 2 of the Standard Conditions shall apply only if they are expressly
incorporated in this agreement and then only to the extent that they are not
varied by or inconsistent with the specific provisions of this agreement.    
3.2   Standard Condition 1.1.4(a) shall not apply.

4.   Property and Price

  4.1   The Seller agrees to sell and the Buyer agrees to purchase the Property
at the Price on the terms set out in this agreement.     4.2   The sale excludes
all tenants’ trade fixtures and fittings.

5.   Completion

  5.1   (a) In Standard Condition 8.1.2 3.00 pm shall be substituted for 2.00
pm;

  (b)   Standard Condition 8.1.3 shall not apply;     (c)   In Standard
Condition 1.1.3(b) the following words shall be added after the words “freed of
all mortgages”: “or if reasonable evidence is produced that the property would
be released from all mortgages” and the words “in each case” shall be added
after the word “except”.

  5.2   Completion shall take place at the office of the Seller’s Solicitors or
such other place as they direct on or before 3.00 pm on the Completion Date.    
5.3   If completion takes place after 3.00 pm it shall be deemed to have taken
place on the following Working Day.     5.4   The Buyer shall pay all monies due
on completion by telegraphic transfer to the Seller’s Solicitors’ Bank Account
or otherwise as the Seller’s Solicitors direct.     5.5   In Standard Condition
9.3.4 the words “give notice to the buyer, before the date of actual completion,
that it will” shall be deleted.     5.6   At the end of Standard Condition
9.5.2(a) the following words shall be added: “and section 49(2) Law of Property
Act 1925 shall not apply”.

6.   Title

  6.1   Standard Conditions 6.1, 6.2, 6.3 and 6.4.2 shall not apply.

5



--------------------------------------------------------------------------------



 



  6.2   The Buyer has investigated and accepts the Seller’s title to the
Property and shall not make any objections or requisitions with regard to it
save for requisitions relating to:

  (a)   previously undisclosed matters registered after the date of this
agreement and revealed by the usual pre-completion searches at HM Land Registry
against the Registered Title from the date of the Official Copies; and     (b)  
the discharge of any financial charges.

7.   Matters affecting the Property

  7.1   Standard Conditions 3.1.1, 3.1.2, 3.1.3 and 3.3 shall not apply.     7.2
  The Property is sold free from incumbrances other than those referred to in
clause 7.3.     7.3   The Property is sold subject to and (where applicable and
where the Seller can lawfully grant the same) with the benefit of:

  (a)   the entries in the property register and in the charges register of the
Registered Title as set out in the Official Copies;     (b)   the Deeds;     (c)
  the Occupational Lease;     (d)   any matters discoverable by inspection of
the Property before the date of this agreement;     (e)   any matters that the
Seller does not know about;     (f)   any matters other than monetary charges
disclosed or which would have been disclosed by the searches and enquiries which
a prudent buyer would have made before entering into this agreement;     (g)  
all local Land Charges (whether registered or not at the date of this agreement)
and all matters capable of registration as local Land Charges;     (h)   all
notices demands proposals and requirements served or made by any local or other
public authority (whether before or after the date of this agreement);     (i)  
all notices demands proposals and requirements served or made under the Town &
Country Planning Act 1990 the Planning (Listed Buildings and Conservation Areas)
Act 1990 the Planning (Consequential Provisions) Act 1990 the Planning
Compensation Act 1991 and any subsequent legislation of a similar nature or any
highways legislation;

6



--------------------------------------------------------------------------------



 



  (j)   all matters referred to in Schedule 3 Land Registration Act 2002 and any
matters which were overriding interests as defined in section 70(1) Land
Registration Act 1925 and which continue in effect under Schedule 12 Land
Registration Act 2002;     (k)   all rights of way water light air and other
rights easements quasi-easements liabilities and public rights whatsoever and
any liability to repair or to contribute towards the cost of repair of roads
passages sewers drains fences or other items.

      Provided that the Seller has disclosed everything of the nature referred
to in clauses 8.3 (f) — (k) above of which the Seller is actually aware.     7.4
  The Official Copies and copies of the Deeds and the Occupational Lease have
been produced to the Buyer and the Buyer purchases with full knowledge of them
and shall not raise any requisition on or objection to them.     7.5   This
clause 7.5 applies where:

  (a)   A financial charge is required to be discharged on or before completion;
and     (b)   The discharge is to be made in Land Registry Form DS1 or DS3.

  7.6   The Seller is to provide to the Buyer’s Solicitor with the duly executed
Form DS1 or DS3 upon receipt of the same from the chargee’s solicitor together
with:

  (a)   the name address and reference of the conveyancer (if any) acting for
the charge in relation to the discharge; or

  (b)   an application to cancel the entries relating to the charge in Land
Registry Form DS2 or AP1 as appropriate duly completed by the Seller’s
Solicitors

      To enable the Buyer’s Solicitor to register the discharge of the chare at
the Land Registry.

8.   Representations

  8.1   The Buyer acknowledges that:

  (a)   it has not entered into this agreement in reliance wholly or partly on
any statement or representation made by or on behalf of the Seller except in so
far as any such statement or representation is expressly set out in this
agreement or in the Seller’s Solicitors’ Replies;

  (b)   the accuracy of the Seller’s Solicitors’ Replies is not guaranteed and
they do not obviate the need for the Buyer to make the appropriate searches and

7



--------------------------------------------------------------------------------



 



      enquiries and to inspect and survey the Property in contemplation of the
Buyer’s expected use;

  8.2   In Standard Condition 9.1.1 the words “in the negotiations leading to
it” shall be deleted and the following substituted: “any written statement made
by or on behalf of the seller to the buyer or his agents or advisers in answer
to formal preliminary enquiries before the date of the contract”.

9.   Transfer

  9.1   Standard Condition 6.6.2 shall not apply.     9.2   In Condition 6.6.5
after the word “completion” the words “and which is not a matter of public
record” shall be added.     9.3   The transfer of the Property shall be in the
form annexed.

10.   Registration

  10.1   The Buyer shall use reasonable endeavours to procure that it is
registered as proprietor of the Registered Title within three months after the
Date of Actual Completion.     10.2   The Buyer will provide to the Seller as
soon as reasonably practicable official copies of the Registered Title showing
the Buyer as registered proprietor.

11.   Buyer as Seller’s agent and service of notices pending registration

  11.1   The Seller irrevocably appoints the Buyer as agent for the Seller in
respect of the Landlord’s obligations under the Occupational Lease for the
period from Actual Completion until the date on which HM Land Registry notifies
the Buyer that registration of the transfer of the Property has been completed.
    11.2   With effect from the Date of Actual Completion:

  (a)   any notice or proceedings to be served on the landlord under any
Occupational Lease shall be effectively served if served on the Buyer alone
notwithstanding that the legal estate in the Property may not be vested in the
Buyer;     (b)   the Seller authorises the Buyer to receive service of any
notice or proceedings to be served on the landlord under any Occupational Lease
whether that notice is or those proceedings are addressed to the Buyer the
Seller or both of them;     (c)   any notice or proceedings to be served by the
landlord under any Occupational Lease shall be effectively served if served by
the Buyer

8



--------------------------------------------------------------------------------



 



      alone notwithstanding that the legal estate in the Property may not then
be vested in the Buyer.

12.   VAT

  12.1   Standard Condition 1.4 shall not apply.     12.2   All payments made or
consideration given pursuant to this agreement shall (unless it is specifically
provided otherwise) be exclusive of VAT and any VAT chargeable on them shall be
paid in addition to the payment or consideration in question on receipt of a
valid VAT invoice from the Seller addressed to the Buyer.

13.   Insurance

  13.1   Standard Conditions 7.1.1, 7.1.2, 7.1.3 and 7.1.4 shall not apply.    
13.2   As soon as practicable after Actual Completion the Seller shall cancel
the Insurance Policies and use reasonable endeavours to obtain an appropriate
refund of any premium paid.     13.3   If any refund is received:

  (a)   the Seller shall pay the proportion of it which has been recovered by
the Seller from the Occupational Tenant to the Buyer; and

  (b)   the Buyer shall either repay to the Occupational Tenant the proportion
of the premium which they have paid in relation to the period after cancellation
of the Insurance Policies or allow that sum against the Occupational Tenants’
liability in relation to insurance effected by the Buyer.

14.   Apportionments

  14.1   In Standard Condition 8.3.2(a) the words “or the seller exercises his
option in Standard Condition 9.3.4” shall be deleted and the following
substituted: “or the buyer holds the property as tenant of the seller or the
seller is entitled to compensation under Standard Condition 9.3”.     14.2  
Standard Condition 8.3.3 shall not apply and in apportioning any sum it is to be
assumed that the Seller owns the Property until the end of the day from which
apportionment is made.

15.   Management

  15.1   In Standard Condition 4, the word “lease” shall be replaced by the
phrase “Occupational Lease” and references to “each lease” and “the lease” shall
be

9



--------------------------------------------------------------------------------



 



      construed as references to “each Occupational Lease” and “any Occupational
Lease” respectively.     15.2   In Standard Condition 4.1.4 the words “other
than by effluxion of time” shall be added after the words “if the lease ends”.  
  15.3   In Standard Condition 4.2.2, the words “to which condition 5 applies”
shall be deleted.     15.4   In Standard Condition 4.2.8 the words “as a
consequence of the withholding or attaching of conditions to such consent” shall
be added after the words “loss and expense”.

16.   Arrears

  16.1   The Seller may take all necessary steps to recover any Arrears but is
not to take any action towards the winding up bankruptcy liquidation
receivership or administration or the appointment of an administrator receiver
or manager of a Tenant in connection with them.     16.2   At the Seller’s
request the Buyer is to assign back to the Seller the right to demand and sue
for any Arrears each assignment to be in such form as the Seller reasonably
requires.     16.3   The Buyer is to provide any reasonably assistance required
by the Seller to recover the Arrears and (without limiting that obligation) is
to allow the Seller to have on loan the counterpart of a Tenancy required for
any action or proceedings to recover Arrears.

17.   No sub-sale or assignment       This agreement is personal to the Buyer
and the Buyer shall not be entitled to require the Seller to transfer or assign
the Property to any person other than the Buyer.   18.   Agreement as to
environmental liabilities

  18.1   The Seller and the Buyer agree that:

  (a)   if any Environmental Notice is served on either of them in respect of
the Property or any Hazardous Substances attributable to the Property then as
between the Seller and the Buyer the sole responsibility for complying with the
Environmental Notice is to rest with the Buyer to the exclusion of the Seller;  
  (b)   if any Environmental Authority wishes to recover Environmental Costs in
respect of the Property or any Hazardous Substances attributable to the Property
from either or both of the Seller and the Buyer then as between the Seller and
the Buyer the sole responsibility for the payment of the

10



--------------------------------------------------------------------------------



 



      Environmental Costs is to rest with the Buyer to the exclusion of the
Seller.

  18.2   The agreements outlined under clause 18 clause 18.1(a) and clause
18.1(b) are made with the intention that the Environmental Authority serving the
Environmental Notice or seeking to recover Environmental Costs should give
effect to the agreements pursuant to the Statutory Guidance.     18.3   The
Seller and the Buyer agree that the appropriate Environmental Authority may be
notified in writing of the provisions of this clause 18 if required to give
effect to the agreements outlined under clause 18.1(a) and clause 18.1(b) above.

19.   Sold with information

  19.1   The Buyer acknowledges to the Seller that:

  (a)   both the Buyer and the Seller are large commercial organisations; and

  (b)   the Buyer has been given permission and adequate opportunity to carry
out its own investigations of the Property for the purpose of ascertaining
whether and if so the extent to which Hazardous Substances are present in on
under or over the Property.

  19.2   The acknowledgements in this clause 19 are made in order to exclude the
Seller from liability under part IIA Environmental Protection Act 1990 so that
the Seller is not an Appropriate Person.

20.   Environmental indemnity       The Buyer shall indemnify the Seller with
respect to all and any actions losses damages liabilities charges claims costs
and expenses which may be paid incurred suffered or sustained by the Seller
arising (directly or indirectly) out of or in connection with the presence of
any Hazardous Substances in on or under the Property or migrating to or from the
Property.   21.   Capital Allowances       The Seller and the Buyer agree that:

  21.1   The Seller shall be entitled to claim and retain all capital allowances
in respect of plant or machinery constructed on or installed in the Property
prior to completion.     21.2   The Buyer shall not claim any capital allowances
in respect of its expenditure under this agreement.

11



--------------------------------------------------------------------------------



 



  21.3   In the event the Buyer shall obtain any capital allowance whatsoever in
respect of such expenditure the Buyer shall pay and account to the Seller for
any benefit obtained by the Buyer in respect of the same.     21.4   The Buyer
agrees that it will at Completion enter into an election with the Seller (in the
form set out in Schedule 4) under Section 198 Capital Allowances Act 2001 that
the aggregate disposal value of the fixtures at the Property shall be £1 and
shall do all things necessary to ensure that such election is effective.    
21.5   The Buyer and the Seller shall do all things necessary to ensure that
such elections are effective or such disposal value is otherwise agreed with
HMRC including without limitation, submitting their tax returns on a basis
consistent with such election and forwarding such election to its tax office as
soon as reasonably practicable and in any event within any relevant time limits.

22.   Confidentiality

  22.1   Up until Actual completion each party shall keep confidential the
existence and terms of this agreement and all information received or obtained
as a result of negotiating preparing executing performing or implementing it
which relates to the other party or any agent or sub-contractor acting on its
behalf. Neither party shall use such information for any purpose other than to
perform its obligations under this agreement.     22.2   Notwithstanding the
other provisions of this clause 22 either party may after consultation with the
other party whenever practicable disclose confidential information if and to the
extent:

  (a)   required by law; or     (b)   required by any securities exchange on
which either party’s securities are listed or traded; or     (c)   required by
any regulatory or governmental or other authority with relevant powers to which
either party is subject or submits (whether or not the authority has the force
of law); or     (d)   required to vest the full benefit of this agreement in
that party or to enforce any of the rights of that party in this agreement; or  
  (e)   required by its professional advisers officers employees consultants
sub-contractors or agents to provide their services (and subject always to
similar duties of confidentiality); or     (f)   that information is in or has
come into the public domain through no fault of that party; or     (g)   the
other party has given prior written consent to the disclosure; or

12



--------------------------------------------------------------------------------



 



  (h)   it is necessary to obtain any relevant tax clearances from any
appropriate tax authority; or     (i)   it is after Actual Completion.

23.   Notices

  23.1   Any notice to be given under this agreement must be in writing, in
English and may be served by hand delivery at, or by pre-paid first class post,
recorded delivery or registered post or airmail to, the address of the receiving
party as set out at the beginning of this agreement or by fax to any fax number
notified by any party to the other party for the purposes of this agreement.    
23.2   Subject to clause 23.3, any notice served in accordance with clause 23.1
shall be deemed to have been received:

  (a)   if delivered by hand, at the time of delivery;     (b)   if sent by
pre-paid first class post, recorded delivery or registered post, at 9.30 am on
the second clear day after the date of posting;     (c)   if sent by pre-paid
registered airmail, at 9.30 am on the fifth clear day after the date of posting;
    (d)   if sent by fax, at the time of transmission by the sender.

  23.3   If, under the provisions of clause 23.2, a notice would be deemed to
have been received outside normal business hours, being 9.30 am to 5.30 pm local
time on any day which is not a Saturday, Sunday or public holiday in the place
of receipt (which, in the case of service on any party by fax shall be deemed to
be the same place as the address specified for service on that party by post),
it shall instead be deemed to have been received at the recommencement of such
normal business hours.     23.4   A notice given under this agreement shall not
be validly served if sent by email.

24.   Entire agreement       There shall be deemed to be incorporated into this
agreement the contents of any side letter supplemental or ancillary to this
agreement as if they had been set out expressly in this agreement and the Seller
and the Buyer each acknowledge that the terms and conditions set out and
incorporated in this agreement constitute the entire contract and arrangement
between them.

13



--------------------------------------------------------------------------------



 



25.   Governing law and jurisdiction       This agreement is governed by and is
to be construed in accordance with English law. The parties irrevocably agree
that the courts of England and Wales shall have exclusive jurisdiction to settle
any dispute arising out of or in connection with this agreement.

26.   Limitation of Seller’s Liability       In relation to the Property the
Seller is entering into this agreement in its capacity as General Partner of the
Matrix Portfolio No. 1 Limited Partnership (“the Partnership”) and the Buyer
acknowledges that under no circumstances shall there be any liability on the
part of the limited partners of the Partnership arising from any breach of this
agreement by the Partnership.       This agreement is executed as a deed by the
parties and is delivered and takes effect on the date at the beginning of this
agreement.

14



--------------------------------------------------------------------------------



 



SCHEDULE 1
The Property
The freehold property known as Windrush Court, Oxford, comprising land and
buildings as registered at the Land Registry under title numbers ON164954 and
ON79849

15



--------------------------------------------------------------------------------



 



SCHEDULE 2
The Deeds

          Date   Document   Parties
20.03.2001
  Section 106 Agreement   British Biotech Pharmaceuticals Limited (1)
 
      The Oxford City Council (2)

16



--------------------------------------------------------------------------------



 



SCHEDULE 3
Part 1
The Occupational Lease

          Date   Document   Parties
02.04.2001
  Counterpart Lease   Rosewood Property Management Limited (1)
 
      British Biotech Pharmaceuticals Limited (2)
 
      British Biotech Plc (3)   Part 2   The Ancillary Occupational Documents  
Date   Document   Parties
02.04.2001
  Supplemental Deed   Rosewood Property Management Limited (1)
 
      British Biotech Pharmaceuticals Limited (2)
 
      British Biotech Plc (3)
 
       
28.09.2001
  Licence to Assign   Rosewood Property Management Limited (1)
 
      British Biotech Pharmaceuticals Limited (2)
 
      British Biotech Plc (3)
 
      OSI Pharmaceuticals (UK) Limited (4)
 
      OSI Pharmaceuticals Inc (5)
 
       
28.09.2001
  Guarantee   British Biotech Pharmaceuticals Limited (1)
 
      Rosewood Property Management Limited (2)
 
      British Biotech Plc (3)
 
       
28.09.2001
  Assignment of Lease   British Biotech Pharmaceuticals Limited (1)
 
      British Biotech Plc (2)
 
      OSI Pharmaceuticals (UK) Limited (3)
 
      OSI Pharmaceuticals Inc (4)
 
       
28.09.2001
  Deed of Assignment of Collateral Warranties   Rosewood Property Management
Limited (1)
British Biotech Pharmaceuticals Limited (2)
British Biotech Plc (3)
OSI Pharmaceuticals (UK) Limited (4)
OSI Pharmaceuticals Inc (5)

17



--------------------------------------------------------------------------------



 



          Date   Document   Parties
18.06.2004
  Retrospective Licence for
Alterations   The Matrix Portfolio No.1 Limited Partnership acting by its
general partner Matrix Portfolio No.1 Limited (1)
OSI Pharmaceuticals (UK) Limited (2)
OSI Pharmaceuticals Inc (3)
 
       
12.01.2005
  Letter Licence for Alterations   Matrix Securities Limited (1)
OSI Pharmaceuticals (UK) Limited (2)

18



--------------------------------------------------------------------------------



 



SCHEDULE 4
Fixed Plant Apportionment Election Notice
(Section 198 Capital Allowances Act 2001)

     
Name of Former Owner:
  Matrix Portfolio No.1 Limited acting in its capacity as General Partner of the
Matrix Portfolio No.1 Limited Partnership
 
   
Name of New Owner:
  Oxford Real Estate Owner No 2 Limited
 
   
Description of Machinery or Plant:
  the fixed plant situated in the property described below
 
   
Description of Relevant Land:
  Windrush Court, Oxford
 
   
Interest Acquired:
  Freehold
 
   
Amount Allocated to Plant:
  £1

We hereby jointly elect in accordance with Section 198 Capital Allowances Act
2001 to fix the amount attributable to the items of fixed plant and machinery in
respect of which the Former Owner has claimed or will claim capital allowances
on the land as set out above as at [  ] 2009.
/s/ Robert Randall
Signed for and on behalf of
MATRIX PORTFOLIO NO.1 LIMITED
/s/ Colin Goddard
Signed for and on behalf of
OXFORD REAL ESTATE OWNER NO 2 LIMITED

19



--------------------------------------------------------------------------------



 



     
Executed as a deed by MATRIX PORTFOLIO NO.1 LIMITED acting in its capacity as
General Partner of THE MATRIX PORTFOLIO NO.1 LIMITED PARTNERSHIP
acting by:
   
 
   
/s/ Robert Randall
 
[signature of director]
   
 
   
Robert Randall
 
[print name of director]
   
Director
   
 
   
/s/ Hanny Tirta
 
[signature of director/company secretary]
   
 
   
Hanny Tirta
 
[print name of director/company secretary]
   
Director/Company Secretary
   

20



--------------------------------------------------------------------------------



 



     
Executed as a deed by OXFORD REAL ESTATE OWNER NO 2 LIMITED
acting by:
   
 
     
/s/ Colin Goddard
 
[signature of director]
     
Colin Goddard
 
[print name of director]
   
Director
     
/s/ Pierre Legault
 
[signature of director/company secretary]
     
Pierre Legault
 
[print name of director/company secretary]
   
Director/Company Secretary
   

21



--------------------------------------------------------------------------------



 



ANNEXURE 1
Form TR1

22



--------------------------------------------------------------------------------



 



TR1
Land Registry
Transfer of whole of registered title(s)
If you need more room than is provided for in a panel, and your software allows,
you can expand any panel in the form. Alternatively use continuation sheet CS
and attach it to this form.

             
Leave blank if not yet registered.
    1     Title number(s) of the property:
 
           
 
          ON164954, ON79849
 
           
Insert address including postcode (if any) or other description of the property,
for example ‘land adjoining 2 Acacia Avenue’.
    2     Property:

Unit 11, County Trading Estate, Watlington and land and buildings lying to the
East of Watlington Road, Littlemore
 
           
 
    3     Date: 29 May 2009
 
           
Give full name(s).
    4     Transferor:
 
           
 
          Matrix Portfolio No.1 Limited
 
           
Complete as appropriate where the transferor is a company.
          For UK incorporated companies/LLPs
 
          Registered number of company or limited liability partnership
including any prefix:
 
           
 
          04308021
 
           
 
          For overseas companies
 
           
 
          (a) Territory of incorporation:
 
           
 
          (b) Registered number in England and Wales including any prefix:
 
           
Give full name(s).
    5     Transferee for entry in the register:
 
           
 
          Oxford Real Estate Owner No2 Limited
 
           
Complete as appropriate where the transferee is a company. Also, for an overseas
company, unless an arrangement with Land Registry exists, lodge either a
certificate in Form 7 in Schedule 3 to the Land Registration Rules 2003 or a
certified copy of the constitution in English or Welsh, or other evidence
permitted by rule 183 of the Land Registration Rules 2003.
          For UK incorporated companies/LLPs
Registered number of company or limited liability partnership including any
prefix:

6879455

For overseas companies

(a) Territory of incorporation:

           





--------------------------------------------------------------------------------



 



             
 
          (b) Registered number in England and Wales including any prefix:
 
           
Each transferee may give up to three addresses for service, one of which must be
a postal address whether or not in the UK (including the postcode, if any). The
others can be any combination of a postal address, a UK DX box number or an
electronic address.
    6     Transferee’s intended address(es) for service for entry in the
register:

Windrush Court, Watlington Road, Oxford, Oxfordshire OX4 6LT
 
           
 
    7     The transferor transfers the property to the transferee
 
           
Place ‘X’ in the appropriate box. State the currency unit if other than
sterling. If none of the boxes apply, insert an appropriate memorandum in panel
11.
    8     Consideration


ý  The transferor has received from the transferee for the property the
following sum (in words and figures):
 
           
 
          Thirteen Million Seven Hundred Thousand pounds (£13,700,000) plus VAT
of Two Million and Fifty Five Thousand Pounds (2,055,000)
 
           
 
         
o  The transfer is not for money or anything that has a monetary value
 
           
 
         
o  Insert other receipt as appropriate:
 
           
Place ‘X’ in any box that applies.
    9     The transferor transfers with
 
           
Add any modifications.
         
ý  full title guarantee
 
           
 
         
o  limited title guarantee
 
           
Where the transferee is more than one person, place ‘X’ in the appropriate box.
    10     Declaration of trust. The transferee is more than one person and
 
           
 
         
o  they are to hold the property on trust for themselves as joint tenants
 
           
 
         
o  they are to hold the property on trust for themselves as tenants in common in
equal shares
 
           
Complete as necessary.
         
o  they are to hold the property on trust:

2



--------------------------------------------------------------------------------



 



             
Insert here any required or permitted statement, certificate or application and
any agreed covenants, declarations and so on.
    11     Additional provisions

1.1 Definitions
 
           
 
          “Ancillary Occupational Documents “ means the following:
 
           
 
          02.04.2001 Supplemental Deed
 
         
Rosewood Property Management Limited (1)
British Biotech Pharmaceuticals Limited (2)
 
         
British Biotech Plc (3)
 
          28.09.2001 Licence to Assign
 
         
Rosewood Property Management Limited (1)
British Biotech Pharmaceuticals Limited (2)
 
         
British Biotech Plc (3)
 
         
OSI Pharmaceuticals (UK) Limited (4)
 
         
OSI Pharmaceuticals Inc (5)
 
          28.09.2001 Guarantee British
 
         
Biotech Pharmaceuticals Limited (1)
Rosewood Property Management Limited (2)
 
         
British Biotech Plc (3)
 
          28.09.2001 Assignment of Lease
 
         
British Biotech Pharmaceuticals Limited (1)
British Biotech Plc (2)
 
         
OSI Pharmaceuticals (UK) Limited (3)
 
         
OSI Pharmaceuticals Inc (4)
 
          28.09.2001 Deed of Assignment of Collateral Warranties
 
         
Rosewood Property
Management Limited (1)
 
         
British Biotech Pharmaceuticals Limited (2)
 
         
British Biotech Plc (3)
 
         
OSI Pharmaceuticals (UK) Limited (4)
 
         
OSI Pharmaceuticals Inc (5)
 
          18.06.2004 Retrospective Licence for Alterations
 
         
The Matrix Portfolio No.1 Limited
Partnership acting by its general partner Matrix Portfolio No.1 Limited (1)
 
         
OSI Pharmaceuticals (UK) Limited (2)
 
         
OSI Pharmaceuticals Inc (3)
 
           
 
          “Lease” means a lease of the Property dated 02 April 2001 made between
(1) Rosewood Property Management Limited (2) British Biotech Pharmaceuticals
Limited and (3) British Biotech Plc.
 
           
 
          11.2 Subjections
 
           
 
          So far as they relate to the Property and/or any rights benefiting

3



--------------------------------------------------------------------------------



 



             
 
          the Property and they subsist and are capable of being enforced the
Property is transferred subject to (a) the matters mentioned in the register to
title numbers ON164954 and ON79849 (b) the Lease and (c) the Ancillary
Occupational Documents; and (d) the Section 106 agreement dated 20 March 2001
made between British Biotech Pharmaceuticals Limited (1) and The Oxford City
Council (2).
 
           
 
          11.3 Indemnity covenant
 
           
 
          The Transferee for the purpose of providing the Transferor a full and
sufficient indemnity but not further or otherwise covenants with the Transferor
that the Transferee and persons deriving title under the Transferee will:
 
           
 
         
(i)     at all times from the date of this Transfer perform and observe the
covenants restrictions stipulations conditions declarations reservations and
other matters subject to which the Property is transferred including those
matters set out at clause 11.2 above so far as the same are in existence and
relate to the Property and are enforceable;
 
           
 
         
(ii)    at all times from the date of this Transfer until lawfully released
perform and observe the covenants on the part of the landlord contained in the
Lease and the Ancillary Occupational Documents; and
 
           
 
         
(iii)   will indemnify and keep indemnified the Transferor from and against all
losses actions claims demands expenses proceedings and liability in any way
relating to a failure to observe and perform such matters from the day of this
Transfer.
 
           
 
         
11.4  The covenant set out in section 3 Law of Property (Miscellaneous
Provisions) Act 1994 shall not extend to:
 
           
 
         
(i)     any matter to which the sale of the Property or the contract for the
sale of the Property was expressly made subject;
 
           
 
         
(ii)    any charges encumbrances or other third party rights created granted or
imposed after the date of the contract for the sale of the Property other than
by the Transferor; or

4



--------------------------------------------------------------------------------



 



             
 
         
(iii)    any charges encumbrances or other third party rights created granted or
imposed before the date on which the Transferor was registered as proprietor of
the Property at HM Land Registry.
 
           
 
         
11.5  The covenants implied on the part of the Transferor by sections 2 and 3
Law of Property (Miscellaneous Provisions) Act 1994 shall not be annexed and
incident to the Property pursuant to section 7 Law of Property (Miscellaneous
Provisions) Act 1994.
 
           
 
         
11.6  In relation to the Property the Transferor is entering into this transfer
in its capacity as General Partner of the Matrix Portfolio No. 1 Limited
Partnership (the “Partnership”) and the Transferee acknowledges that under no
circumstances shall there by any liability on the part of the limited partners
of the Partnership arising from any breach of this transfer by the Partnership.



The transferor must execute this transfer as a deed using the space opposite. If
there is more than one transferor, all must execute. Forms of execution are
given in Schedule 9 to the Land Registration Rules 2003. If the transfer
contains transferee’s covenants or declarations or contains an application by
the transferee (such as for a restriction), it must also be executed by the
transferee.

12   Execution       Signed as a deed by MATRIX PORTFOLIO NO. 1 LIMITED acting
in its capacity as General Partner of THE MATRIX PORTFOLIO NO. 1 LIMITED
PARTNERSHIP acting by a director and its secretary               Signed as a
deed by OXFORD REAL ESTATE OWNER NO 2 LIMITED acting by two directors and a
director and its secretary




Signature
/s/ Robert Randall
Director
Signature
/s/ Hanny Tirta
Secretary



Signature
/s/ Colin Goddard
Director
Signature
/s/ Pierre Legault
Secretary



5



--------------------------------------------------------------------------------



 



WARNING
If you dishonestly enter information or make a statement that you know is, or
might be, untrue or misleading, and intend by doing so to make a gain for
yourself or another person, or to cause loss or the risk of loss to another
person, you may commit the offence of fraud under section 1 of the Fraud Act
2006, the maximum penalty for which is 10 years’ imprisonment or an unlimited
fine, or both.
Failure to complete this form with proper care may result in a loss of
protection under the Land Registration Act 2002 if, as a result, a mistake is
made in the register.
Under section 66 of the Land Registration Act 2002 most documents (including
this form) kept by the registrar relating to an application to the registrar or
referred to in the register are open to public inspection and copying. If you
believe a document contains prejudicial information, you may apply for that part
of the document to be made exempt using Form EX1, under rule 136 of the Land
Registration Rules 2003.

6